Exhibit 10.1

 

MARKETING AND ADMINISTRATION AGREEMENT

 

THIS MARKETING AND ADMINISTRATION AGREEMENT (“Agreement”) is dated as of
October 1, 2010 and is by and between Allstate Finance Company, LLC (“Allstate
Finance”) and Allstate Bank.

 

BACKGROUND

 

For several years, Allstate Bank has been making business-purpose loans (the
“Loans”) to agents (“Agents”) of Allstate Insurance Company (“AIC”) and its
insurance subsidiaries (collectively, “Allstate Insurance”).  Allstate Finance
has been formed by Allstate Life Insurance Company (“ALIC”) to originate, fund
and retain Loans (any such Loans, “Allstate Finance Loans”) to the extent
Allstate Bank is unable to do so.  Pursuant to this Agreement, Allstate Bank
will provide certain administrative functions for Allstate Finance Loans but
will not originate, fund or retain any investment in Allstate Finance Loans. 
The marketing, origination and administration of Allstate Finance Loans is
sometimes hereinafter referred to as the “Program.”

 

NOW, THEREFORE, intending to be legally bound, and in consideration of the
premises, mutual covenants, promises, agreements and undertakings, and the
representations and warranties contained herein, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:

 

AGREEMENT

 

ARTICLE I

 

MARKETING, ORIGINATION AND ADMINISTRATION OBLIGATIONS

 

Section 1.1             Loan Marketing by Allstate Bank.  Periodically, Allstate
Finance will provide Allstate Bank with specifications (the “Specifications”)
for each state concerning the Allstate Finance Loans it is prepared to make
(including specifications concerning minimum and maximum dollar amounts and
permitted borrowers) and strategic direction regarding the marketing of Allstate
Finance Loans.  Pursuant to the Specifications and such direction, on a
quarterly or other periodic basis, Allstate Bank will submit to Allstate Finance
for its approval a marketing proposal and budget for Allstate Finance Loans (a
“Plan”) showing, among other things: (a) the proposed marketing activities that
are anticipated to be conducted over the period covered by the Plan (the “Plan
Period”); and (b) the anticipated cost of such marketing. Subject to Allstate
Finance’s approval, Allstate Bank may modify any Plan at any time or from time
to time.

 

Section 1.2             Loan Funding.  Allstate Bank shall give Allstate Finance
written or electronic notice (a “Funding Notice”) from time to time of the
dollar amount of Allstate Finance Loans for which Allstate Bank anticipates
facilitating origination on behalf of Allstate Finance during the subsequent
three business days (the “Funding Requirement”).  Within five (5) business days
after receipt of any Funding Notice consistent with the latest Plan, Allstate
Finance shall ensure that it has on deposit with Allstate Bank and maintains on
deposit with Allstate Bank at all times up through and including the third
business day following the anticipated origination date of each loan, in a
noninterest-bearing checking account established for such purpose (the “AF Loan
Funding Account”), an amount equal to the Funding Requirement less the dollar
amount of Allstate Finance Loans originated since the date of the such Funding
Notice.  The proceeds of Allstate Finance Loans shall be disbursed only through
checks drawn from the AF Loan Funding Account or wire or ACH transfers from the
AF Loan Funding Account.

 

--------------------------------------------------------------------------------


 

Section 1.3             Loan Origination.

 

(a)           Allstate Bank will continue to originate and fund Loans on its own
behalf (“Allstate Bank Loans”) that do not meet the Specifications and/or the
latest Plan and, pursuant to the Specifications and the latest Plan, will
facilitate the origination and funding by Allstate Finance of Allstate Finance
Loans.

 

(b)           Allstate Bank shall at no time have any direct or indirect
variable interest in any Allstate Finance Loan.  All Allstate Finance Loans
shall be executed and funded solely and exclusively in the name of Allstate
Finance and solely with the funds from the AF Loan funding Account and all
Allstate Bank Loans shall be executed and funded solely and exclusively in the
name of Allstate Bank.  Allstate Finance hereby appoints Allstate Bank as its
true and lawful attorney-in-fact, with full power of substitution, to execute
and deliver all Allstate Finance Loan agreements and documents in Allstate
Finance’s name and stead pursuant to this Agreement.  So long as this Agreement
is in force, this power of attorney is irrevocable.

 

(c)           Allstate Finance shall provide to Allstate Bank the Allstate
Finance Agent Loan Underwriting Policy (the “Underwriting Policy”).  Allstate
Finance may modify the Underwriting Policy from time to time. Should the
modifications to the Underwriting Policy cause a material increase in the time
and expense for Allstate Bank to underwrite Allstate Finance Loans, Allstate
Finance, the parties shall negotiate in good faith to revise the fee schedule. 
All Allstate Finance Loans shall satisfy the standards set forth in the
Underwriting Policy under the caption “Loan Underwriting” and all loan files for
Allstate Finance Loans (“Allstate Finance Loan Files”) shall include the
documents and materials set forth in the Underwriting Policy under the caption
“Loan Files” (the “Required Loan Documents”), subject to such exceptions as any
officer of Allstate Finance not affiliated with Allstate Bank shall approve. 
Allstate Bank shall maintain the Allstate Finance Loan Files and shall make the
Allstate Finance Loan Files available to Allstate Finance and its accountants,
auditors and representatives from time to time during normal business hours, in
the format (hard copy or electronic) in which such Allstate Finance Loan Files
are maintained.  In the event that Allstate Finance identifies within ninety
(90) days after the origination date of an Allstate Finance Loan a material
departure from the requirements of this Section 1.3(c), Allstate Finance, in its
sole discretion,  may within such period 1) give Allstate Bank a demand to cure
the problem or 2) require Allstate Bank to purchase such non-conforming Allstate
Finance Loan within sixty (60) days, 3) waive its rights to demand a cure or
repurchase of non-conforming Allstate Finance Loan by Allstate Bank.  The
purchase price for any such non-conforming Allstate Finance Loan(s) shall be the
par value of the Loan, together with accrued interest, and may be paid in cash
and/or by delivery to Allstate Finance of one or more Allstate Bank Loans of
comparable dollar amount (with appropriate cash adjustments).  To the extent
Allstate Bank purchases Allstate Finance Loans pursuant to this Section 1.3(c)
for cash, appropriate adjustment shall be made for any compensation paid by
Allstate Finance to Allstate Bank with respect to the origination of the
Allstate Finance Loan.  In the event that Allstate Finance does not demand
purchase of a non-conforming Allstate Finance Loan within ninety (90) days after
Loan origination, any defects in the underwriting or documentation with respect
to such Allstate Finance Loan shall be deemed to be waived, notwithstanding any
language in this Agreement (including Article IV) to the contrary.

 

Section 1.4             New Loan Report.  Allstate Bank shall electronically
make available to Allstate Finance a report (a “New Loan Report”) showing the
new Allstate Finance Loans originated and such other reports as are available to
Allstate Bank on its administration system (“New Allstate Finance Loans”). 
Among other information, the New Loan Report shall show for each New Allstate
Finance Loan: (a) the name of the agent borrower (“Agent”); (b) the principal
amount of the New Loan; (c) the interest rate on the New Loan; (d) the term in
months of the New Allstate Finance Loan; (e) the monthly payment on the New
Allstate Finance Loan.

 

Section 1.5             Administration of Loans; Administration Standards. 
Allstate Bank shall administer Allstate Finance Loans as set forth by Allstate
Finance (“Administration Standards”) those

 

2

--------------------------------------------------------------------------------


 

Administration Standards require Allstate Bank to administer the Allstate
Finance Loans in accordance with applicable statutes, codes, ordinances, laws,
regulations, orders, judgments, decrees and agreements, memoranda of
understanding, directives, formal and informal guidance and policies of all
federal, state and local agencies (collectively, “Governmental Requirements”),
the terms of this Agreement, customary and usual standards of practice of
prudent loan administrators and the standards of performance Allstate Bank
applies to Allstate Bank Loans.  In connection with such administration and
within the terms of this Agreement, Allstate Bank shall have full power and
authority, acting alone, to do or cause to be done any and all things that it
may deem necessary or desirable in connection with such administration and that
are in the best interest and for the benefit of Allstate Finance, except that
without the express written consent of Allstate Finance, Allstate Bank shall not
forgive any interest or principal amount of any Loan, release any guarantor or
any collateral or extend the term of any Loan.  Without limiting the generality
of the foregoing, Allstate Bank, in the name of Allstate Finance or any assignee
of Allstate Finance, when Allstate Bank believes it appropriate in its
reasonable judgment, may execute and deliver any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge and all
other instruments, with respect to Allstate Finance Loans.  Allstate Finance
hereby irrevocably designates and appoints Allstate Bank as its
attorney-in-fact, with full power of substitution, during the term hereof for
purposes of signing the name of Allstate Finance or any assignee to any and all
such instruments.  Notwithstanding such appointment, Allstate Bank may prepare
and deliver to Allstate Finance or any assignee such documents requiring
execution and delivery by Allstate Finance or any assignee as are necessary or
appropriate to enable Allstate Bank to administer Allstate Finance Loans.  Upon
receipt of such documents, Allstate Finance or its assignee shall execute such
documents and deliver them to Allstate Bank.  Notwithstanding the foregoing,
Allstate Bank shall notify Allstate Finance whenever there is a material default
under any Allstate Finance Loan and obtain Allstate Finance’s prior express
consent before initiating any formal legal proceedings to enforce Allstate
Finance’s remedies.  As part of its Allstate Finance Loan administration,
Allstate Bank shall provide certain bookkeeping services and financial reports
and information, including the information necessary for Allstate Finance
financial reporting purposes.

 

Section 1.6             Remitting Payments.

 

(a)           Within three business days after receiving or collecting any
payment on an Allstate Finance Loan, Allstate Bank shall deposit the amount
received or collected, net of any related compensation or expense reimbursement
to which Allstate Bank is entitled (as described in Article II), in a
noninterest-bearing checking account established in Allstate Finance’s name for
such purpose (the “AFC Loan Remittance Account”).  In the event that any payment
received on an Allstate Finance Loan is returned or dishonored, or in the event
that any such payment must be returned, Allstate Bank shall be entitled to a
refund of the related amount remitted to Allstate Finance and may withhold from
future payments to Allstate Finance the amount of the refund to which it is
entitled. Allstate Bank shall not advance or be obligated to advance its own
funds for principal and interest owing under the Loans.

 

(b)           If Allstate Finance receives directly any payment on any Allstate
Finance Loan, Allstate Finance shall promptly forward such payment to Allstate
Bank for application in accordance with the terms of this Agreement.

 

Section 1.7             Customer Service.  Allstate Bank will directly and/or
through third parties provide the staffing necessary to assist Agents seeking
and obtaining Allstate Finance Loans.  Such functions will include, but may not
be limited to:

 

(a)           Staffing a “help desk” with representatives with the knowledge
necessary to assist Agents in completing applications, overcoming any computer
or website problems and answering associated questions;

 

(b)           After an Allstate Finance Loan is originated and funded by
Allstate Finance, providing the Agent with routine account information
concerning loan terms, outstanding

 

3

--------------------------------------------------------------------------------


 

balance, payments, payment due date and address for sending payments.  Such
information may be provided via live operators, through an automated telephone
system or over the Internet.

 

Section 1.8             Collection of Loan Payments.  Allstate Bank shall make
commercially reasonable efforts in accordance with the Administration Standards
set forth by Allstate Finance to collect all payments called for under the terms
and provisions of Allstate Finance Loans.  However, consistent with the Fee
Schedule attached hereto as Exhibit A (the “Fee Schedule”), Allstate Bank may
waive late payment charges or prepayment charges.  Unless directed by Allstate
Finance, Allstate Bank shall not institute or continue any litigation or
arbitration proceeding with respect to collection of any payment if it believes
in good faith that enforcing the provision of the instrument pursuant to which
such payment is required is not cost-justified.  If Allstate Bank is directed by
Allstate Finance to institute or continue such litigation or arbitration
proceeding, Allstate Finance agrees to reimburse Allstate Bank all related fees
and costs.

 

Section 1.9             Access to Certain Documentation and Information
Regarding Loans; Allstate Bank Regulator Authority.

 

(a)           Allstate Bank shall afford Allstate Finance and any court or
governmental agency or body with supervisory authority or jurisdiction over
Allstate Finance (an “Allstate Finance Regulator”) reasonable access to all
records and documentation regarding Allstate Finance Loans and all accounts and
other matters relating to this Agreement, such access being afforded without
charge, but only upon reasonable request and during normal business hours (or as
requested by an Allstate Finance Regulator) at the office designated by Allstate
Bank.  At the request of any court or governmental agency or body with
supervisory authority or jurisdiction over Allstate Bank (an “Allstate Bank
Regulator”), Allstate Finance shall provide like access to such Allstate Bank
Regulator.  Allstate Finance agrees to submit to any examination which may be
required by any Allstate Bank Regulator, to the fullest extent such regulator
may require.

 

(b)           Allstate Finance (either directly or by the use of accountants or
other agents or representatives) may audit, inspect and review Allstate Bank and
its files, records and books insofar as they relate to Allstate Finance Loans. 
Allstate Bank agrees to submit to Allstate Finance such information as Allstate
Finance may from time to time reasonably request in order to ascertain Allstate
Bank’s compliance with the requirements of this Agreement and compliance of the
Program with Governmental Requirements.

 

Section 1.10           Non-Exclusivity.  Allstate Bank is neither obligated nor
expected to service loans exclusively for Allstate Finance.  No terms or
conditions contained herein shall prevent, restrict or preclude Allstate Bank
from administering loans (or engaging in other services) for other entities,
whether or not affiliated with Allstate Finance, in any jurisdiction with
respect to any program.  Allstate Bank agrees that it shall maintain appropriate
controls to segregate funds, information and records relating to the Allstate
Finance Loans from those of other entities.

 

Section 1.11           Status of Parties.  Allstate Bank shall perform its
services hereunder as an independent contractor for Allstate Finance.

 

Section 1.12           Additional Covenants of Allstate Bank.

 

(a)           Allstate Bank shall, while this Agreement is in effect, prepare
and maintain disaster recovery, business resumption, and contingency plans
appropriate for the nature and scope of the Program, the activities of Allstate
Bank, and the obligations to be performed by Allstate Bank hereunder and also
sufficient to enable Allstate Bank to promptly resume the performance of its
obligations hereunder in the event of a natural disaster, destruction of
Allstate Bank’s facilities or operations, utility or communication failures, or
similar interruption in the operations of Allstate Bank or the operations of a
third party which in turn materially affect the operations of Allstate Bank. 
Allstate Bank shall make available to Allstate Finance copies of all

 

4

--------------------------------------------------------------------------------


 

such disaster recovery, business resumption and contingency plans and shall make
available to Allstate Finance copies of any changes thereto.  Allstate Bank
shall periodically test such disaster recovery, business resumption and
contingency plans as may be appropriate and prudent in light of the nature and
scope of the activities and operations of Allstate Bank and its obligations
hereunder and shall promptly provide Allstate Finance with results of any such
tests.

 

(b)           Allstate Bank shall promptly provide written notice to Allstate
Finance of the occurrence of any of the following: (i) any changes or
disruptions in the equipment, facilities, systems, staffing or other
arrangements or contracts with third parties which may in any material respect
have the effect of impairing, disrupting or preventing the timely and full
performance by Allstate Bank of its obligations under this Agreement; and
(ii) any material written claim asserted by an Agent or other party alleging
that Allstate Bank, any third party service provider retained by Allstate Bank
or Allstate Finance has violated any applicable laws or regulations with respect
to the Program.

 

(c)           Allstate Bank shall promptly disclose to Allstate Finance any
breaches in security with respect to the services it provides to Allstate
Finance hereunder or databases or information maintained by Allstate Bank with
respect to Allstate Finance Loans that result in unauthorized intrusions that
may have a material adverse effect on either Allstate Finance or Agents. 
Allstate Bank shall report to Allstate Finance when any such material intrusion
has occurred, the estimated effect of the intrusion on Allstate Finance or
Agents receiving Allstate Finance Loans and the specific corrective actions
taken or planned to be taken.  In addition, Allstate Bank agrees that it will
not make material changes to its security procedures and the requirements
affecting the performance of its obligations hereunder which would materially
lessen the security of its operations or materially reduce the confidentiality
of data bases and information maintained with respect to Allstate Finance,
Agents, and Loans without the prior written consent of Allstate Finance.

 

ARTICLE II

 

FEES

 

Section 2.1             Fees and Expense Reimbursements.  As full compensation
for its marketing, origination and administration activities hereunder, Allstate
Bank shall be entitled to the fees and expense reimbursements set forth on the
Fee Schedule.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1             Representations and Warranties of Allstate Bank. 
Allstate Bank hereby represents and warrants to Allstate Finance that, during
the term of this Agreement:

 

(a)           Allstate Bank is or will be a federal savings bank or other
federally chartered depository institution, validly existing and presently
subsisting under the laws of the United States.  Allstate Bank is duly qualified
to do business in each state where required.

 

(b)           Allstate Bank has full power and authority to administer the
Allstate Finance Loans and to execute, deliver and perform its obligations under
this Agreement.  The execution, delivery and performance of this Agreement have
been duly authorized by all necessary action on behalf of Allstate Bank. 
Allstate Bank has duly executed and delivered this Agreement, and this Agreement
constitutes a legal, valid and binding obligation of Allstate Bank, enforceable
against Allstate Bank in accordance with its terms.  Allstate Bank will
administer the

 

5

--------------------------------------------------------------------------------


 

Allstate Finance Loans in full compliance with, and will otherwise comply with,
all Governmental Requirements.

 

(c)           The execution and delivery of this Agreement and the fulfillment
of its terms do not conflict with any of the terms, conditions or provisions of
Allstate Bank’s organizational documents or materially conflict with or result
in a material breach of any of the terms, conditions or provisions of any legal
restriction or any agreement or instrument to which Allstate Bank is now a party
or by which it is bound, or constitute a default or result in an acceleration
under any of the foregoing, or result in the material violation of any law,
rule, regulation, order, judgment or decree to which Allstate Bank or its
property is subject.

 

(d)           As of the date of this Agreement, no litigation is pending or, to
the best of Allstate Bank’s knowledge, threatened, against Allstate Bank that
would materially and adversely affect the execution, delivery or enforceability
of this Agreement or the ability of Allstate Bank to administer Allstate Finance
Loans or to perform any of its obligations under this Agreement in accordance
with the terms hereof.

 

(e)           No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by Allstate Bank of, or compliance by Allstate Bank with, this
Agreement or the consummation of the transactions contemplated hereby, or if any
such consent, approval, authorization or order is required, Allstate Bank has
obtained the same.

 

(f)            Allstate Bank is not insolvent or in danger of insolvency.

 

Section 3.2             Representations and Warranties of Allstate Finance. 
Allstate Finance hereby represents and warrants to Allstate Bank that, during
the term of this Agreement:

 

(a)           Allstate Finance is a limited liability company, duly organized,
validly existing and presently subsisting under the laws of the State of
Delaware. Allstate Finance is duly qualified to do business in each state where
required.

 

(b)           Allstate Finance has the full power and authority to engage in its
business and to enter into each Allstate Finance Loan.

 

(c)           Allstate Finance has full power and authority to execute, deliver
and perform its obligations under this Agreement.  The execution, delivery and
performance of this Agreement have been duly authorized by all necessary action
on behalf of Allstate Finance.  Allstate Finance has duly executed and delivered
this Agreement, and this Agreement constitutes a legal, valid and binding
obligation of Allstate Finance, enforceable against Allstate Finance in
accordance with its terms.

 

(d)           The execution and delivery of this Agreement and the fulfillment
of its terms do not conflict with any of the terms, conditions or provisions of
Allstate Finance’s organizational documents, or materially conflict with or
result in a material breach of any of the terms, conditions or provisions of any
legal restriction or any agreement or instrument to which Allstate Finance is a
party or by which it is bound, or constitute a default or result in an
acceleration under any of the foregoing, or result in the material violation of
any law, rule, regulation, order, memorandum of understanding, directive,
judgment or decree to which Allstate Finance or its property is subject.

 

(e)           Allstate Finance is not subject to any order, memorandum of
understanding or other regulatory directive that might impair its ability to
participate in the Program or materially and adversely affect its financial
condition.

 

6

--------------------------------------------------------------------------------


 

(f)            As of the date of this Agreement, no litigation is pending or, to
the best of Allstate Finance’s knowledge, threatened, against Allstate Finance
that would materially and adversely affect the execution, delivery or
enforceability of this Agreement or its ability to perform any of its other
obligations under this Agreement in accordance with the terms hereof.

 

(g)           No consent, approval, authorization or order of any court or
governmental agency or body is required by law for the execution, delivery and
performance by Allstate Finance of, or compliance by Allstate Finance with, this
Agreement or the consummation of the transactions contemplated hereby, or if any
such consent, approval, authorization or order is required, Allstate Finance has
obtained the same.

 

(h)           Allstate Finance is not insolvent or in danger of insolvency.

 

ARTICLE IV

 

INDEMNIFICATION

 

Section 4.1             Indemnification by Allstate Bank.  Subject to
Section 1.3(c), which shall be Allstate Finance’s sole recourse with respect to
any failure of Allstate Bank to comply with its obligations regarding the
origination of Allstate Finance Loans, Allstate Bank hereby indemnifies and
agrees to defend and hold harmless Allstate Finance, its agents, servants,
directors, officers, employees, successors, assigns and affiliates from and
against all claims, damages, losses, liabilities, costs and expenses (excluding
loss of profits or other consequential damages (other than any consequential
damages recovered in a third-party claim)) and including, without limitation,
settlement costs and any reasonable legal, accounting or other expenses for
investigating or defending any actions or threatened actions, including any
formal or informal regulatory enforcement action) (collectively, the “Losses”)
in connection with any breach of any representation, warranty, covenant,
agreement or obligation of Allstate Bank contained in this Agreement.

 

Section 4.2             Indemnification by Allstate Finance.  Allstate Finance
hereby indemnifies and agrees to defend and hold harmless Allstate Bank, its
agents, servants, directors, officers, employees, successors, assigns and
affiliates from and against all Losses in connection with any breach of any
representation, warranty, covenant, agreement or obligation of Allstate Finance
contained in this Agreement.

 

Section 4.3             Claims for Indemnification.  Whenever any claim shall
arise for indemnification under this Article IV, the party seeking
indemnification (the “Indemnified Party”) shall notify the party from whom
indemnification is sought (the “Indemnifying Party”) of the claim and, when
known, the facts constituting the basis for such claim (an “Indemnification
Claim Notice”).  In the event of any such claim for indemnification hereunder
resulting from or in connection with any claim or legal proceedings by a third
party, the Indemnification Claim Notice shall specify, if known, the amount or
an estimate of the amount of the liability arising therefrom.  The Indemnified
Party shall not settle or compromise any claim by a third party for which it is
entitled to indemnification hereunder without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld,
conditioned or delayed; provided, however, that if a legal proceeding shall have
been instituted against the Indemnified Party and the Indemnifying Party shall
not have taken control of such suit after notification thereof as provided in
Section 4.4 of this Agreement, the Indemnified Party shall have the right to
settle or compromise such claim upon giving notice to the Indemnifying Party, as
provided in Section 4.4.

 

Section 4.4             Defense by the Indemnifying Party.  In connection with
any claim which may give rise to indemnity hereunder resulting from or arising
out of any third party claim or legal proceeding, the Indemnifying Party, at its
sole cost and expense may, upon written notice to the Indemnified Party, assume
the defense of any such claim or legal proceeding if the Indemnifying Party
acknowledges to the Indemnified Party in writing the obligation of the
Indemnifying Party to indemnify the Indemnified Party with respect to all
elements of such claim.  If the Indemnifying Party assumes the

 

7

--------------------------------------------------------------------------------


 

defense of any such claim or legal proceeding, the Indemnifying Party shall
select counsel acceptable to the Indemnified Party in the Indemnified Party’s
sole determination to conduct the defense of such claims or legal proceeding and
at the sole cost and expense of the Indemnifying Party shall take all steps
necessary in the defense or settlement thereof.  The Indemnifying Party shall
not consent to a settlement of, or the entry of any judgment arising from, any
such claim or legal proceeding, without the prior written consent of the
Indemnified Party, which consent shall not be unreasonably withheld, conditioned
or delayed.  The Indemnified Party shall be entitled to participate in (but not
control) the defense of any such action, with its own counsel and at its own
expense.  If the Indemnifying Party does not assume the defense of any such
claim or litigation resulting therefrom within thirty (30) days after the date
of the Indemnification Claim Notice, then until the Indemnifying Party assumes
the defense of such claim: the Indemnified Party may defend against such claim
or litigation in such manner as it may deem appropriate, including, but not
limited to, settling such claim or litigation, after giving notice of the same
to the Indemnifying Party, on such terms as the Indemnified Party may reasonably
deem appropriate, and all costs of litigation incurred by the Indemnified Party
shall be included in the calculation of the Indemnified Party’s Loss; and the
Indemnifying Party shall be entitled to participate in (but not control) the
defense of such action, with its counsel and at its own expense.  If the
Indemnifying Party thereafter seeks to question the manner in which the
Indemnified Party defended such third party claim or the amount or nature of any
such settlement, the Indemnifying Party shall have the burden to prove by a
preponderance of the evidence that the Indemnified Party did not defend or
settle such third party claim in a reasonably prudent manner.

 

Section 4.5             Payment of Indemnification Obligation.  All
indemnification by the Indemnifying Party hereunder shall be effected by a
payment in the amount of the indemnification liability promptly upon the
determination thereof.

 

Section 4.6             Survival of Indemnification.  The rights of
indemnification set forth in this Article IV shall survive the termination of
this Agreement.

 

ARTICLE V

 

SCOPE; TERM AND TERMINATION

 

Section 5.1             Scope.  This Agreement shall cover each Allstate Finance
Loan originated during the term of this Agreement and, subject to Section 5.3,
shall continue to cover each such Allstate Finance Loan after termination of
this Agreement.

 

Section 5.2             Term.  This Agreement shall commence on the date first
above written and, unless sooner terminated in accordance with Section 5.3,
shall continue for a period of thirty-six (36) months, provided that, at the end
of the initial term of this Agreement or any renewal term, the term of this
Agreement shall be automatically renewed for an additional term of twelve (12)
months if written notice of non-renewal is not given by either party at least
one hundred eighty (180) days prior to the end of the then-existing term.

 

Section 5.3             Early Termination.  Either party may terminate this
Agreement before the then-scheduled expiration date by giving written or
electronic notice (a “Termination Notice”) at least one hundred eighty (180)
days in advance of the desired termination date.  In the event that Allstate
Bank is directed by any Allstate Bank Regulator to terminate its participation
in the Program, the parties will attempt to comply with such direction as soon
as reasonably practicable.  Either party may terminate the right and obligation
of Allstate Bank to facilitate the origination of Allstate Finance Loans
immediately upon delivery of written or electronic notice to the other party,
provided that no such notice shall affect Allstate Finance Loans contemplated by
the latest pre-termination Funding Notice provided to Allstate Finance.

 

Section 5.4             Consequences of Termination.  In the event of
non-renewal of this Agreement or delivery by either party of a Termination
Notice, the parties will use commercially

 

8

--------------------------------------------------------------------------------


 

reasonable efforts to effect the transfer of the administration of Allstate
Finance Loans to Allstate Finance or its designee by the expiration or
termination date.  Until such date, Allstate Bank shall continue to originate
and service Allstate Finance Loans and shall be entitled to the compensation
therefor provided hereunder.

 

ARTICLE VI

 

CONFIDENTIALITY

 

Section 6.1             In connection with this Agreement, each party will have
access to information concerning the other party.  Each party acknowledges and
agrees that all tangible and intangible proprietary information revealed,
obtained from the other party (the “Protected Party”) in the course of or in
connection with this Agreement (“Confidential Information”) shall be considered
as confidential and proprietary information of the Protected Party and shall not
be disclosed to any third party without the prior written consent of the
Protected Party.

 

Section 6.2             The Protected Party’s Confidential Information shall be
used by the other party (the “Obligated Party”) only for the purpose of
participating in the Program and exercising its rights, duties and remedies
under this Agreement or exercising its rights, duties and remedies in connection
with an Allstate Finance Loan.  The Obligated Party shall not accumulate in any
way or make use of Confidential Information for any other purpose.  The
Obligated Party shall ensure that only its employees, officers, directors,
authorized agents or contractors who need to know Confidential Information to
perform services or offer or monitor the Program, or parties performing due
diligence in connection with a potential transaction involving the Obligated
Party, will receive Confidential Information and that such persons agree to be
bound by the provisions of this Article VI.

 

Section 6.3             The obligations set forth herein with respect to
Confidential Information shall not apply to Confidential Information that:
(a) an Obligated Party or its personnel already know at the time it is
disclosed; (b) is publicly known without breach of this Agreement; (c) the
Obligated Party received from a third party authorized to disclose it without
restriction; or (d) the Obligated Party, its agents or contractors developed
independently without use of the Confidential Information of the Protected
Party.  In addition, an Obligated Party may disclose Confidential Information if
and to the extent required by law, regulation or valid court or governmental
agency order, provided that the Obligated Party gives notice to the Protected
Party as soon as may be practicable in order to give the Protected Party the
opportunity to seek a protective order.  Finally, an Obligated Party may
disclose Confidential Information as reasonably necessary in connection with any
lawsuit or arbitration proceeding between the Obligated Party and the Protected
Party.

 

Section 6.4             The parties agree that any unauthorized use or
disclosure of Confidential Information may cause immediate and irreparable harm
to the Protected Party for which money damages may not constitute an adequate
remedy.  Accordingly, the Obligated Party agrees that injunctive relief may be
warranted in addition to any other remedies the Protected Party may have.  In
addition, each Obligated Party agrees promptly to advise the Protected Party in
writing of any unauthorized misappropriation, disclosure or use by any person of
Confidential Information which may come to its attention and to take all steps
at its own expense reasonably requested by the Protected Party to limit, stop or
otherwise remedy such misappropriation, disclosure or use.

 

Section 6.5             Each party further agrees that, notwithstanding
Section 6.3, the existence and terms of this Agreement shall constitute
“Confidential Information” of the other party.

 

Section 6.6             The obligations of this Article VI shall survive the
termination of this Agreement.

 

9

--------------------------------------------------------------------------------


 

ARTICLE VII

 

GENERAL

 

Section 7.1             Notices.  All notices, requests and other communications
hereunder (“Notices”) shall be given in writing or by email and will be deemed
to have been given three days after being sent by registered or certified mail,
postage prepaid, return receipt requested, one day after being sent by an
overnight courier service guaranteeing next day delivery, in each instance,
addressed as follows or addressed in the manner set forth in a subsequent notice
given by the recipient in accordance with this Section 7.1:

 

(a)             if to Allstate Bank:

 

Allstate Bank

3100 Sanders Road
Northbrook, IL 60062
Attention: President

 

(b)             if to Allstate Finance:

 

Allstate Finance Company, LLC

3100 Sanders Road
Northbrook, IL 60062
Attention: Managing Officer

 

Section 7.2             Regulatory Concerns; Litigation Threats.  Except to the
extent prohibited by Governmental Requirements (after reasonable efforts to
obtain a waiver thereof if practicable), Allstate Finance and Allstate Bank
shall each provide prompt notice to the other party upon receipt of: (a) any
verbal or written contact from any regulatory authority regarding the Program;
or (b) any legal process or verbal or written communication from any attorney or
individual concerning a threatened legal proceeding regarding the Program.

 

Section 7.3             Governing Law.  This Agreement shall be governed by
federal law and, to the extent state law applies, by the substantive law of the
State of Illinois, without giving effect to the conflict of law principles
thereof.

 

Section 7.4             No Waiver.  No failure or delay on the part of either
party to exercise any right, power or remedy shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, power or remedy preclude
any other or further exercise thereof or of any other right, power, or remedy.

 

Section 7.5             Entire Agreement; Amendment; Assignment.  This
Agreement, including its exhibits, sets forth the entire understanding of the
parties relating to the subject matter hereof and supersedes all prior oral or
written understandings relating hereto.  This Agreement, including its exhibits,
shall only be modified or supplemented by a written amendment signed by both
parties.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns, including
without limitation any successor to a party hereto by merger, consolidation or
otherwise by operation of law.

 

Section 7.6             Assignment and Participation of Loans; Third Party
Beneficiaries.  Allstate Finance may sell, assign or transfer participation
interests in any Allstate Finance Loan, without prior written or electronic
approval and in its absolute discretion, provided that such sale, assignment or
transfer shall not affect Allstate Bank’s administration hereunder or require
Allstate Bank to deal with the purchaser, assignee or transferee of the
participation interests regarding such Allstate Finance Loan.

 

10

--------------------------------------------------------------------------------


 

Section 7.7             Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed to be an original hereof, and all of
which, when taken together, shall constitute one and the same instrument.

 

Section 7.8             Headings.  The headings of the several articles and
sections of this Agreement are inserted for convenience of reference only and
shall not constitute a part of this Agreement.

 

Section 7.9             Severability.  If any portion of this Agreement is
construed to be invalid or unenforceable, the remaining portions hereof shall
not be affected thereby and shall be enforceable without regard to the invalid
or unenforceable portions.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

ALLSTATE FINANCE COMPANY, LLC

 

 

 

 

 

By:

/s/ John C. Pintozzi

 

 

John C. Pintozzi

 

Title:

President

 

 

 

 

Date:

10/28/2010

 

 

 

 

 

 

 

ALLSTATE BANK

 

 

 

 

By:

/s/ Nick Georgakopoulos

 

 

Nick Georgakopoulos

 

Title:

President

 

 

 

 

Date:

10/27/2010

 

11

--------------------------------------------------------------------------------